--------------------------------------------------------------------------------


VECTR SYSTEMS INC. 2007 STOCK OPTION PLAN  

VECTR SYSTEMS INC. 2007 STOCK OPTION PLAN (the "Plan") is designed to retain
directors, officers, selected employees and consultants and reward them for
making major contributions to the success of the Company. These objectives are
accomplished by making long-term incentive awards under the Plan thereby
providing Participants with a proprietary interest in the growth and performance
of the Company.

1.

Definitions.

      (a)

"Applicable Laws" – All legal requirements relating to the administration of the
Plan, if any, under applicable corporate laws, applicable United States federal
and state securities laws, the Code, the rules of any applicable stock exchange
or stock quotation system, and the rules of any foreign jurisdiction applicable
to Options granted to residents therein.

      (b)

"Board" - The Board of Directors of the Company.

      (c)

"Code" - The Internal Revenue Code of 1986, as amended from time to time.

      (d)

"Committee" - The Compensation Committee of the Company's Board, or such other
committee of the Board that is designated by the Board to administer the Plan,
composed of not less than two members of the Board whom are disinterested
persons, as contemplated by Rule 16b-3 ("Rule 16b-3") promulgated under the
Securities Exchange Act of 1934, as amended (the "Exchange Act").

      (e)

"Company" – VECTR SYSTEMS INC. and its subsidiaries including subsidiaries of
subsidiaries.

      (f)

"Exchange Act" - The Securities Exchange Act of 1934, as amended from time to
time.

      (g)

"Fair Market Value" - The fair market value of the Company's issued and
outstanding Stock as determined in good faith by the Board or Committee.

      (h)

"Grant" - The grant of any form of stock option or stock award, whether granted
singly, in combination or in tandem, to a Participant pursuant to such terms,
conditions and limitations as the Committee may establish in order to fulfill
the objectives of the Plan.

      (i)

"Grant Agreement" - An agreement between the Company and a Participant that sets
forth the terms, conditions and limitations applicable to a Grant.

      (j)

"Option" - Either an Incentive Stock Option, in accordance with Section 422 of
Code, or a Nonstatutory Option, to purchase the Company's Stock that may be
awarded to a Participant under the Plan. A Participant who receives an award of
an Option shall be referred to as an "Optionee."


--------------------------------------------------------------------------------


  (k)

"Participant" - A director, officer, employee or consultant of the Company to
whom an award of an Option has been made under the Plan.

        (l)

"Securities Act" - The Securities Act of 1933, as amended from time to time.

        (m)

"Stock" - Authorized and issued or unissued shares of common stock of the
Company.

        (n)

"Stock Award" - A Grant made under the Plan in stock or denominated in units of
stock for which the Participant is not obligated to pay additional
consideration.


2.

Administration. The Plan shall be administered by the Board, provided however,
that the Board may delegate such administration to the Committee. Subject to the
provisions of the Plan, the Board and/or the Committee shall have authority to
(a) grant, in its discretion, Incentive Stock Options in accordance with Section
422 of the Code, or Nonstatutory Options, or Stock Awards; (b) determine in good
faith the fair market value of the Stock covered by any Grant; (c) determine
which eligible persons shall receive Grants and the number of shares,
restrictions, terms and conditions to be included in such Grants; (d) construe
and interpret the Plan; (e) promulgate, amend and rescind rules and regulations
relating to its administration, and correct defects, omissions and
inconsistencies in the Plan or any Grant; (f) consistent with the Plan and with
the consent of the Participant, as appropriate, amend any outstanding Grant or
amend the exercise date or dates thereof; (g) determine the duration and purpose
of leaves of absence which may be granted to Participants without constituting
termination of their employment for the purpose of the Plan or any Grant; and
(h) make all other determinations necessary or advisable for the Plan's
administration. The interpretation and construction by the Board of any
provisions of the Plan or selection of Participants shall be conclusive and
final. No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant made
thereunder.

      3.

Eligibility.

      (a)

General: The persons who shall be eligible to receive Grants shall be directors,
officers, employees or consultants to the Company. The term consultant shall
mean any person, other than an employee, who is engaged by the Company to render
services and is compensated for such services. An Optionee may hold more than
one Option. Any issuance of a Grant to an officer or director of the Company
subsequent to the first registration of any of the securities of the Company
under the Exchange Act shall comply with the requirements of Rule 16b-3.

      (b)

Incentive Stock Options: Incentive Stock Options may only be issued to employees
of the Company. Incentive Stock Options may be granted to officers or directors,
provided they are also employees of the Company. Payment of a director's fee
shall not be sufficient to constitute employment by the Company.

     

The Company shall not grant an Incentive Stock Option under the Plan to any
employee if such Grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all Incentive Stock
Options granted under the Plan or any other plan maintained by the Company, with
respect to shares of Stock having an aggregate fair

- 2 -

--------------------------------------------------------------------------------


 

market value, determined as of the date of the Option is granted, in excess of
$100,000. Should it be determined that an Incentive Stock Option granted under
the Plan exceeds such maximum for any reason other than a failure in good faith
to value the Stock subject to such option, the excess portion of such option
shall be considered a Nonstatutory Option. To the extent the employee holds two
(2) or more such Options which become exercisable for the first time in the same
calendar year, the foregoing limitation on the exercisability of such Option as
Incentive Stock Options under the federal tax laws shall be applied on the basis
of the order in which such Options are granted. If, for any reason, an entire
Option does not qualify as an Incentive Stock Option by reason of exceeding such
maximum, such Option shall be considered a Nonstatutory Option.

        (c)

Nonstatutory Option: The provisions of the foregoing Section 3(b) shall not
apply to any Option designated as a "Nonstatutory Option" or which sets forth
the intention of the parties that the Option be a Nonstatutory Option.

        (d)

Stock Awards: The provisions of this Section 3 shall not apply to any Stock
Award under the Plan.


4.

Stock.

      (a)

Authorized Stock: Stock subject to Grants may be either unissued or reacquired
Stock.

      (b)

Number of Shares: Subject to adjustment as provided in Section 5(i) of the Plan,
the total number of shares of Stock which may be purchased or granted directly
by Options or Stock Awards, or purchased indirectly through exercise of Options
granted under the Plan shall not exceed Six Million (6,000,000). If any Grant
shall for any reason terminate or expire, any shares allocated thereto but
remaining unpurchased upon such expiration or termination shall again be
available for Grants with respect thereto under the Plan as though no Grant had
previously occurred with respect to such shares. Any shares of Stock issued
pursuant to a Grant and repurchased pursuant to the terms thereof shall be
available for future Grants as though not previously covered by a Grant.

      (c)

Reservation of Shares: The Company shall reserve and keep available at all times
during the term of the Plan such number of shares as shall be sufficient to
satisfy the requirements of the Plan. If, after reasonable efforts, which
efforts shall not include the registration of the Plan or Grants under the
Securities Act, the Company is unable to obtain authority from any applicable
regulatory body, which authorization is deemed necessary by legal counsel for
the Company for the lawful issuance of shares hereunder, the Company shall be
relieved of any liability with respect to its failure to issue and sell the
shares for which such requisite authority was so deemed necessary unless and
until such authority is obtained.

      (d)

Application of Funds: The proceeds received by the Company from the sale of
Stock pursuant to the exercise of Options will be used for general corporate
purposes.

      (e)

No Obligation to Exercise: The issuance of a Grant shall impose no obligation
upon the Participant to exercise any rights under such Grant.

- 3 -

--------------------------------------------------------------------------------


5.

Terms and Conditions of Options. Options granted hereunder shall be evidenced by
agreements between the Company and the respective Optionees, in such form and
substance as the Board or Committee shall from time to time approve. The form of
Incentive Stock Option Agreement attached hereto as Exhibit A and the three
forms of a Nonstatutory Stock Option Agreement for employees, for directors and
for consultants, attached hereto as Exhibit B-1, Exhibit B-2 and Exhibit B-3,
respectively, shall be deemed to be approved by the Board. Option agreements
need not be identical, and in each case may include such provisions as the Board
or Committee may determine, but all such agreements shall be subject to and
limited by the following terms and conditions:

        (a)

Number of Shares: Each Option shall state the number of shares to which it
pertains.

        (b)

Exercise Price: Each Option shall state the exercise price, which shall be
determined as follows:

        (i)

Any Incentive Stock Option granted to a person who at the time the Option is
granted owns (or is deemed to own pursuant to Section 424(d) of the Code) stock
possessing more than ten percent (10%) of the total combined voting power or
value of all classes of stock of the Company ("Ten Percent Holder") shall have
an exercise price of no less than 110% of the Fair Market Value of the Stock as
of the date of grant; and

        (ii)

Incentive Stock Options granted to a person who at the time the Option is
granted is not a Ten Percent Holder shall have an exercise price of no less than
100% of the Fair Market Value of the Stock as of the date of grant.

       

For the purposes of this Section 5(b), the Fair Market Value shall be as
determined by the Board in good faith, which determination shall be conclusive
and binding; provided however, that if there is a public market for such Stock,
the Fair Market Value per share shall be the average of the bid and asked prices
on the date of grant of the Option, or if listed on a stock exchange, the
closing price on such exchange on such date of grant.

        (c)

Medium and Time of Payment: The exercise price shall become immediately due upon
exercise of the Option and shall be paid in cash or check made payable to the
Company. Should the Company's outstanding Stock be registered under Section
12(g) of the Exchange Act at the time the Option is exercised, then the exercise
price may also be paid as follows:

        (i)

in shares of Stock held by the Optionee for the requisite period necessary to
avoid a charge to the Company's earnings for financial reporting purposes and
valued at Fair Market Value on the exercise date, or

        (ii)

through a special sale and remittance procedure pursuant to which the Optionee
shall concurrently provide irrevocable written instructions (a) to a Company
designated brokerage firm to effect the immediate sale of the purchased shares
and remit to the Company, out of the sale proceeds available on the settlement
date, sufficient funds to cover the aggregate exercise price payable for the
purchased shares plus all applicable federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
purchase and (b) to the Company to deliver the certificates

- 4 -

--------------------------------------------------------------------------------

for the purchased shares directly to such brokerage firm in order to complete
the sale transaction.

 

At the discretion of the Board, exercisable either at the time of Option grant
or of Option exercise, the exercise price may also be paid (i) by Optionee's
delivery of a promissory note in form and substance satisfactory to the Company
and permissible under the Applicable Laws and bearing interest at a rate
determined by the Board in its sole discretion, but in no event less than the
minimum rate of interest required to avoid the imputation of compensation income
to the Optionee under the federal tax laws, or (ii) in such other form of
consideration permitted by the Applicable Laws as may be acceptable to the
Board.

        (d)

Term and Exercise of Options: Any Option granted to an employee of the Company
shall become exercisable over a period of no longer than five (5) years. In no
event shall any Option be exercisable after the expiration of ten (10) years
from the date it is granted, and no Incentive Stock Option granted to a Ten
Percent Holder shall, by its terms, be exercisable after the expiration of five
(5) years from the date of the Option. Unless otherwise specified by the Board
or the Committee in the resolution authorizing such Option, the date of grant of
an Option shall be deemed to be the date upon which the Board or the Committee
authorizes the granting of such Option.

       

Each Option shall be exercisable to the nearest whole share, in installments or
otherwise, as the respective Option agreements may provide. During the lifetime
of an Optionee, the Option shall be exercisable only by the Optionee and shall
not be assignable or transferable by the Optionee, and no other person shall
acquire any rights therein. To the extent not exercised, installments (if more
than one) shall accumulate, but shall be exercisable, in whole or in part, only
during the period for exercise as stated in the Option agreement, whether or not
other installments are then exercisable.

        (e)

Termination of Status as Employee, Consultant or Director: If Optionee's status
as an employee shall terminate for any reason other than Optionee's disability
or death, then Optionee (or if the Optionee shall die after such termination,
but prior to exercise, Optionee's personal representative or the person entitled
to succeed to the Option) shall have the right to exercise the portions of any
of Optionee's Incentive Stock Options which were exercisable as of the date of
such termination, in whole or in part, for a period, as determined by the Board
and set forth in the Option, of not less than 30 days nor more than three (3)
months after such termination (or, in the event of "termination for cause" as
that term is defined in Nevada case law related thereto, or by the terms of the
Plan or the Option Agreement or an employment agreement, the Option shall
automatically terminate as of the termination of employment as to all shares
covered by the Option).

       

With respect to Nonstatutory Options granted to employees, directors or
consultants, the Board may specify such period for exercise, not less than 30
days (except that in the case of "termination for cause" or removal of a
director, the Option shall automatically terminate as of the termination of
employment or services as to shares covered by the Option, following termination
of employment or services as the Board deems reasonable and appropriate). The
Option may be exercised only with respect to installments that the Optionee
could have exercised at the date of termination of employment or services.
Nothing contained herein or

- 5 -

--------------------------------------------------------------------------------


 

in any Option granted pursuant hereto shall be construed to affect or restrict
in any way the right of the Company to terminate the employment or services of
an Optionee with or without cause.

        (f)

Disability of Optionee: If an Optionee is disabled (within the meaning of
Section 22(e)(3) of the Code) at the time of termination, the 30 days and three
(3) month period set forth in Section 5(e) shall be a period, as determined by
the Board and set forth in the Option, of not less than six months nor more than
one year after such termination.

        (g)

Death of Optionee: If an Optionee dies while employed by, engaged as a
consultant to, or serving as a Director of the Company, the portion of such
Optionee's Option which was exercisable at the date of death may be exercised,
in whole or in part, by the estate of the decedent or by a person succeeding to
the right to exercise such Option at any time (i) within a period, as determined
by the Board and set forth in the Option, of not less than six (6) months nor
more than one (1) year after Optionee's death, which period shall not be more,
in the case of a Nonstatutory Option, than the period for exercise following
termination of employment or services, or (ii) during the remaining term of the
Option, whichever is the lesser. The Option may be so exercised only with
respect to installments exercisable at the time of Optionee's death and not
previously exercised by the Optionee.

        (h)

Nontransferability of Option: No Option shall be transferable by the Optionee,
except by will or by the laws of descent and distribution.

        (i)

Recapitalization: Subject to any required action of shareholders, the number of
shares of Stock covered by each outstanding Option, and the exercise price per
share thereof set forth in each such Option, shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Stock of the
Company resulting from a stock split, stock dividend, combination, subdivision
or reclassification of shares, or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided, however, the conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration" by the Company.

       

In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or

- 6 -

--------------------------------------------------------------------------------


 

Options without regard to the installment provisions of Paragraph 6(d) of the
Plan; provided, that any such right granted shall be granted to all Optionees
not receiving an offer to receive substitute options on a consistent basis, and
provided further, that any such exercise shall be subject to the consummation of
such Reorganization.

       

Subject to any required action of shareholders, if the Company shall be the
surviving entity in any merger or consolidation, each outstanding Option
thereafter shall pertain to and apply to the securities to which a holder of
shares of Stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation.

       

In the event of a change in the Stock of the Company as presently constituted,
which is limited to a change of all of its authorized shares without par value
into the same number of shares with a par value, the shares resulting from any
such change shall be deemed to be the Stock within the meaning of the Plan.

       

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as expressly
provided in this Section 5(i), the Optionee shall have no rights by reason of
any subdivision or consolidation of shares of stock of any class or the payment
of any stock dividend or any other increase or decrease in the number of shares
of stock of any class, and the number or price of shares of Stock subject to any
Option shall not be affected by, and no adjustment shall be made by reason of,
any dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

       

The Grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make any adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, or liquidate or to sell or transfer all or any part of
its business or assets.

        (j)

Rights as a Shareholder: An Optionee shall have no rights as a shareholder with
respect to any shares covered by an Option until the effective date of the
issuance of the shares following exercise of such Option by Optionee. No
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such stock certificate is issued, except as
expressly provided in Section 5(i) hereof.

        (k)

Modification, Acceleration, Extension, and Renewal of Options: Subject to the
terms and conditions and within the limitations of the Plan, the Board may
modify an Option, or, once an Option is exercisable, accelerate the rate at
which it may be exercised, and may extend or renew outstanding Options granted
under the Plan or accept the surrender of outstanding Options (to the extent not
theretofore exercised) and authorize the granting of new Options in substitution
for such Options, provided such action is permissible under the Applicable Laws.
Notwithstanding the provisions of this Section 5(k), however, no modification of
an Option shall, without the consent of the Optionee, alter to the Optionee's
detriment or impair any rights or obligations under any Option theretofore
granted under the Plan.

- 7 -

--------------------------------------------------------------------------------


  (l)

Exercise Before Exercise Date: At the discretion of the Board, the Option may,
but need not, include a provision whereby the Optionee may elect to exercise all
or any portion of the Option prior to the stated exercise date of the Option or
any installment thereof. Any shares so purchased prior to the stated exercise
date shall be subject to repurchase by the Company upon termination of
Optionee's employment as contemplated by Section 5(n) hereof prior to the
exercise date stated in the Option and such other restrictions and conditions as
the Board or Committee may deem advisable.

     

(m)

Other Provisions: The Option agreements authorized under the Plan shall contain
such other provisions, including, without limitation, restrictions upon the
exercise of the Options, as the Board or the Committee shall deem advisable.
Shares shall not be issued pursuant to the exercise of an Option, if the
exercise of such Option or the issuance of shares thereunder would violate, in
the opinion of legal counsel for the Company, the provisions of the Applicable
Laws. Without limiting the generality of the foregoing, the exercise of each
Option shall be subject to the condition that if at any time the Company shall
determine that (i) the satisfaction of withholding tax or other similar
liabilities, or (ii) the listing, registration or qualification of any shares
covered by such exercise upon any securities exchange or under any state or
federal law, or (iii) the consent or approval of any regulatory body, or (iv)
the perfection of any exemption from any such withholding, listing,
registration, qualification, consent or approval is necessary or desirable in
connection with such exercise or the issuance of shares thereunder, then in any
such event, such exercise shall not be effective unless such withholding,
listing registration, qualification, consent, approval or exemption shall have
been effected, obtained or perfected free of any conditions not acceptable to
the Company.

     

(n)

Repurchase Agreement: The Board may, in its discretion, require as a condition
to the Grant of an Option hereunder, that an Optionee execute an agreement with
the Company, in form and substance satisfactory to the Board in its discretion
("Repurchase Agreement"), (i) restricting the Optionee's right to transfer
shares purchased under such Option without first offering such shares to the
Company or another shareholder of the Company upon the same terms and conditions
as provided therein; and (ii) providing that upon termination of Optionee's
employment with the Company, for any reason, the Company (or another shareholder
of the Company, as provided in the Repurchase Agreement) shall have the right at
its discretion (or the discretion of such other shareholders) to purchase and/or
redeem all such shares owned by the Optionee on the date of termination of his
or her employment at a price equal to: (A) the fair value of such shares as of
such date of termination; or (B) if such repurchase right lapses at the rate of
20% of the number of such shares per year, the original purchase price of such
shares, and upon terms of payment permissible under the Applicable Laws;
provided that in the case of Options or Stock Awards granted to officers,
directors, consultants or affiliates of the Company, such repurchase provisions
may be subject to additional or greater restrictions as determined by the Board
or Committee.


6.

Stock Awards.

      (a)

General. All or part of any Stock Award under the Plan may be subject to
conditions established by the Board or the Committee, and set forth in the Stock
Award Agreement,

- 8 -

--------------------------------------------------------------------------------


 

which may include, but are not limited to, continuous service with the Company,
achievement of specific business objectives, increases in specified indices,
attaining growth rates and other comparable measurements of Company performance.
Such Awards may be based on Fair Market Value or other specified valuation. All
Stock Awards will be made pursuant to the execution of a Stock Award Agreement
substantially in the form attached hereto as Exhibit C.

         

(b)

Conditions and Restrictions. Shares of Stock which Participants may receive as a
Stock Award under a Stock Award Agreement may include such restrictions as the
Board or Committee, as applicable, shall determine, including restrictions on
transfer, repurchase rights, right of first refusal, and forfeiture provisions.
When transfer of Stock is so restricted or subject to forfeiture provisions it
is referred to as "Restricted Stock". Further, with Board or Committee approval,
Stock Awards may be deferred, either in the form of installments or a future
lump sum distribution. The Board or Committee may permit selected Participants
to elect to defer distributions of Stock Awards in accordance with procedures
established by the Board or Committee to assure that such deferrals comply with
applicable requirements of the Code including, at the choice of Participants,
the capability to make further deferrals for distribution after retirement. Any
deferred distribution, whether elected by the Participant or specified by the
Stock Award Agreement or by the Board or Committee, may require the payment be
forfeited in accordance with the provisions of Section 6(c). Dividends or
dividend equivalent rights may be extended to and made part of any Stock Award
denominated in Stock or units of Stock, subject to such terms, conditions and
restrictions as the Board or Committee may establish.

          (c)

Cancellation and Rescission of Grants. Unless the Stock Award Agreement
specifies otherwise, the Board or Committee, as applicable, may cancel any
unexpired, unpaid, or deferred Grants at any time if the Participant is not in
compliance with all other applicable provisions of the Stock Award Agreement,
the Plan and with the following conditions:

         

(i)

A Participant shall not render services for any organization or engage directly
or indirectly in any business which, in the judgment of the chief executive
officer of the Company or other senior officer designated by the Board or
Committee, is or becomes competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company. For Participants whose employment has terminated, the judgment of the
chief executive officer shall be based on the Participant's position and
responsibilities while employed by the Company, the Participant's post-
employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company's customers, suppliers and competitors and such other considerations as
are deemed relevant given the applicable facts and circumstances. A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded over-
the-counter, and such investment does not represent a substantial investment to
the Participant or a greater than ten percent (10%) equity interest in the
organization or

- 9 -

--------------------------------------------------------------------------------


   

business.

   



(ii)

A Participant shall not, without prior written authorization from the Company,
disclose to anyone outside the Company, or use in other than the Company's
business, any confidential information or material, as defined in the Company's
Proprietary Information and Invention Agreement or similar agreement regarding
confidential information and intellectual property, relating to the business of
the Company, acquired by the Participant either during or after employment with
the Company.

   



(iii)

A Participant, pursuant to the Company's Proprietary Information and Invention
Agreement, shall disclose promptly and assign to the Company all right, title
and interest in any invention or idea, patentable or not, made or conceived by
the Participant during employment by the Company, relating in any manner to the
actual or anticipated business, research or development work of the Company and
shall do anything reasonably necessary to enable the Company to secure a patent
where appropriate in the United States and in foreign countries.

   



(iv)

Upon exercise, payment or delivery pursuant to a Grant, the Participant shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan. Failure to comply with all of the
provisions of this Section 6(c) prior to, or during the six months after, any
exercise, payment or delivery pursuant to a Grant shall cause such exercise,
payment or delivery to be rescinded. The Company shall notify the Participant in
writing of any such rescission within two years after such exercise, payment or
delivery. Within ten days after receiving such a notice from the Company, the
Participant shall pay to the Company the amount of any gain realized or payment
received as a result of the rescinded exercise, payment or delivery pursuant to
a Grant. Such payment shall be made either in cash or by returning to the
Company the number of shares of Stock that the Participant received in
connection with the rescinded exercise, payment or delivery.


  (d)

Nonassignability.

          (i)

Except pursuant to Section 6(e)(iii) and except as set forth in Section
6(d)(ii), no Grant or any other benefit under the Plan shall be assignable or
transferable, or payable to or exercisable by, anyone other than the Participant
to whom it was granted.

          (ii)

Where a Participant terminates employment and retains a Grant pursuant to
Section 6(e)(ii) in order to assume a position with a governmental, charitable
or educational institution, the Board or Committee, in its discretion and to the
extent permitted by law, may authorize a third party (including but not limited
to the trustee of a "blind" trust), acceptable to the applicable governmental or
institutional authorities, the Participant and the Board or Committee, to act on
behalf of the Participant with regard to such Awards.

          (e)

Termination of Employment. If the employment or service to the Company of a
Participant terminates, other than pursuant to any of the following provisions
under this Section 6(e), all unexercised, deferred and unpaid Stock Awards shall
be cancelled immediately, unless the

- 10 -

--------------------------------------------------------------------------------

Stock Award Agreement provides otherwise:

(i)

Retirement Under a Company Retirement Plan. When a Participant's employment
terminates as a result of retirement in accordance with the terms of a Company
retirement plan, the Board or Committee may permit Stock Awards to continue in
effect beyond the date of retirement in accordance with the applicable Grant
Agreement and the exercisability and vesting of any such Grants may be
accelerated.

   



(ii)

Rights in the Best Interests of the Company. When a Participant resigns from the
Company and, in the judgment of the Board or Committee, the acceleration and/or
continuation of outstanding Stock Awards would be in the best interests of the
Company, the Board or Committee may (i) authorize, where appropriate, the
acceleration and/or continuation of all or any part of Grants issued prior to
such termination and (ii) permit the exercise, vesting and payment of such
Grants for such period as may be set forth in the applicable Grant Agreement,
subject to earlier cancellation pursuant to Section 6 or at such time as the
Board or Committee shall deem the continuation of all or any part of the
Participant's Grants are not in the Company's best interest.

   



  (iii)

Death or Disability of a Participant.


  (1)

In the event of a Participant's death, the Participant's estate or beneficiaries
shall have a period up to the expiration date specified in the Grant Agreement
within which to receive or exercise any outstanding Grant held by the
Participant under such terms as may be specified in the applicable Grant
Agreement. Rights to any such outstanding Grants shall pass by will or the laws
of descent and distribution in the following order: (a) to beneficiaries so
designated by the Participant; if none, then (b) to a legal representative of
the Participant; if none, then (c) to the persons entitled thereto as determined
by a court of competent jurisdiction. Grants so passing shall be made at such
times and in such manner as if the Participant were living.

        (2)

In the event a Participant is deemed by the Board or Committee to be unable to
perform his or her usual duties by reason of mental disorder or medical
condition which does not result from facts which would be grounds for
termination for cause, Grants and rights to any such Grants may be paid to or
exercised by the Participant, if legally competent, or a committee or other
legally designated guardian or representative if the Participant is legally
incompetent by virtue of such disability.

        (3)

After the death or disability of a Participant, the Board or Committee may in
its sole discretion at any time (1) terminate restrictions in Grant Agreements;
(2) accelerate any or all installments and rights; and (3) instruct the Company
to pay the total of any accelerated payments in a lump sum to the Participant,
the Participant's estate, beneficiaries or representative; notwithstanding that,
in the absence of such termination of restrictions or acceleration of payments,
any or all of the payments due under the Grant might ultimately have become
payable to other beneficiaries.

- 11 -

--------------------------------------------------------------------------------


  (4)

In the event of uncertainty as to interpretation of or controversies concerning
this Section 6, the determinations of the Board or Committee, as applicable,
shall be binding and conclusive.


7.

Investment Intent. All Grants under the Plan are intended to be exempt from
registration under the Securities Act provided by Rule 701 thereunder. Unless
and until the granting of Options or sale and issuance of Stock subject to the
Plan are registered under the Securities Act or shall be exempt pursuant to the
rules promulgated thereunder, each Grant under the Plan shall provide that the
purchases or other acquisitions of Stock thereunder shall be for investment
purposes and not with a view to, or for resale in connection with, any
distribution thereof. Further, unless the issuance and sale of the Stock have
been registered under the Securities Act, each Grant shall provide that no
shares shall be purchased upon the exercise of the rights under such Grant
unless and until (i) all then applicable requirements of state and federal laws
and regulatory agencies shall have been fully complied with to the satisfaction
of the Company and its counsel, and (ii) if requested to do so by the Company,
the person exercising the rights under the Grant shall (i) give written
assurances as to knowledge and experience of such person (or a representative
employed by such person) in financial and business matters and the ability of
such person (or representative) to evaluate the merits and risks of exercising
the Option, and (ii) execute and deliver to the Company a letter of investment
intent and/or such other form related to applicable exemptions from
registration, all in such form and substance as the Company may require. If
shares are issued upon exercise of any rights under a Grant without registration
under the Securities Act, subsequent registration of such shares shall relieve
the purchaser thereof of any investment restrictions or representations made
upon the exercise of such rights.

    8.

Amendment, Modification, Suspension or Discontinuance of the Plan. The Board
may, insofar as permitted by law, from time to time, with respect to any shares
at the time not subject to outstanding Grants, suspend or terminate the Plan or
revise or amend it in any respect whatsoever, except that without the approval
of the shareholders of the Company, no such revision or amendment shall (i)
increase the number of shares subject to the Plan, (ii) decrease the price at
which Grants may be granted, (iii) materially increase the benefits to
Participants, or (iv) change the class of persons eligible to receive Grants
under the Plan; provided, however, no such action shall alter or impair the
rights and obligations under any Option, or Stock Award outstanding as of the
date thereof without the written consent of the Participant thereunder. No Grant
may be issued while the Plan is suspended or after it is terminated, but the
rights and obligations under any Grant issued while the Plan is in effect shall
not be impaired by suspension or termination of the Plan.

   

In the event of any change in the outstanding Stock by reason of a stock split,
stock dividend, combination or reclassification of shares, recapitalization,
merger, or similar event, the Board or the Committee may adjust proportionally
(a) the number of shares of Stock (i) reserved under the Plan, (ii) available
for Incentive Stock Options and Nonstatutory Options and (iii) covered by
outstanding Stock Awards; (b) the Stock prices related to outstanding Grants;
and (c) the appropriate Fair Market Value and other price determinations for
such Grants. In the event of any other change affecting the Stock or any
distribution (other than normal cash dividends) to holders of Stock, such
adjustments as may be deemed equitable by the Board or the Committee, including
adjustments to avoid fractional shares, shall be made to give proper effect to
such event. In the event of a corporate merger, consolidation, acquisition of
property or stock,

- 12 -

--------------------------------------------------------------------------------


separation, reorganization or liquidation, the Board or the Committee shall be
authorized to issue or assume stock options, whether or not in a transaction to
which Section 424(a) of the Code applies, and other Grants by means of
substitution of new Grant Agreements for previously issued Grants or an
assumption of previously issued Grants.

    9.

Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Grant payment and withhold, at the time of delivery or exercise of
Options, Stock Awards or vesting of shares under such Grants, an appropriate
number of shares for payment of taxes required by law or to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes. If Stock is used to satisfy tax
withholding, such stock shall be valued based on the Fair Market Value when the
tax withholding is required to be made.

    10.

Availability of Information. During the term of the Plan and any additional
period during which a Grant granted pursuant to the Plan shall be exercisable,
the Company shall make available, not later than one hundred and twenty (120)
days following the close of each of its fiscal years, such financial and other
information regarding the Company as is required by the bylaws of the Company
and applicable law to be furnished in an annual report to the shareholders of
the Company.

    11.

Notice. Any written notice to the Company required by any of the provisions of
the Plan shall be addressed to the chief executive officer of the Company, and
shall become effective when it is received by the chief executive officer.

    12.

Indemnification of Board. In addition to such other rights or indemnifications
as they may have as directors or otherwise, and to the extent allowed by
applicable law, the members of the Board and the Committee shall be indemnified
by the Company against the reasonable expenses, including attorneys' fees,
actually and necessarily incurred in connection with the defense of any claim,
action, suit or proceeding, or in connection with any appeal thereof, to which
they or any of them may be a party by reason of any action taken, or failure to
act, under or in connection with the Plan or any Grant granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment in any such claim, action, suit or
proceeding, except in any case in relation to matters as to which it shall be
adjudged in such claim, action, suit or proceeding that such Board or Committee
member is liable for negligence or misconduct in the performance of his or her
duties; provided that within sixty (60) days after institution of any such
action, suit or Board proceeding the member involved shall offer the Company, in
writing, the opportunity, at its own expense, to handle and defend the same.

    13.

Governing Law. The Plan and all determinations made and actions taken pursuant
hereto, to the extent not otherwise governed by the Code or the securities laws
of the United States, shall be governed by the law of the State of Nevada and
construed accordingly.

    14.

Shareholder Approval and Effective and Termination Dates. The Plan shall be
approved by the holders of a majority of the shares of Stock then outstanding
within twelve (12) months of the adoption of the Plan by the Board. The Plan
shall become effective on the date such approval is obtained. Subject to earlier
termination by the Board pursuant to Section 8, the Plan shall

- 13 -

--------------------------------------------------------------------------------

terminate ten years after the Plan is adopted by the Board or approved by the
holders of a majority of the shares of Stock then outstanding, whichever is
earlier.

The foregoing 2007 Stock Option Plan (consisting of 14 pages, including this
page) was duly adopted and approved by the Board of Directors on May 30, 2007.

VECTR SYSTEMS INC.
a Nevada corporation

By: /s/ ROBERT KNIGHT
       Robert Knight
Its:  President and Director

- 14 -

--------------------------------------------------------------------------------

EXHIBIT A

VECTR SYSTEMS INC. INCENTIVE STOCK OPTION AGREEMENT  

          THIS INCENTIVE STOCK OPTION AGREEMENT ("Agreement") is made and
entered into as of the date set forth below, by and between VECTR SYSTEMS INC.,
a Nevada corporation (the "Company"), and the employee of the Company named in
Section 1(b) ("Optionee").

          In consideration of the covenants herein set forth, the parties hereto
agree as follows:

          1.      Option Information. 
                         (a)      Date of Option:          
______________________________

                         (b)      Optionee:                    
______________________________

                         (c)      Number of Shares:     
______________________________

                         (d)      Exercise Price:            
______________________________

          2.      Acknowledgements.

          (a)      Optionee is an employee of the Company.

          (b)      The Board of Directors (the "Board" which term shall include
an authorized committee of the Board of Directors) and shareholders of the
Company have heretofore adopted a 2007 Stock Option Plan (the "Plan"), pursuant
to which this Option is being granted.

          (c)      The Board has authorized the granting to Optionee of an
incentive stock option ("Option") as defined in Section 422 of the Internal
Revenue Code of 1986, as amended, (the "Code") to purchase shares of common
stock of the Company ("Stock") upon the terms and conditions hereinafter stated
and pursuant to an exemption from registration under the Securities Act of 1933,
as amended (the "Securities Act") provided by Rule 701 thereunder.

          3.      Shares; Price. The Company hereby grants to Optionee the right
to purchase, upon and subject to the terms and conditions herein stated, the
number of shares of Stock set forth in Section 1(c) above (the "Shares") for
cash (or other consideration as is authorized under the Plan and acceptable to
the Board, in their sole and absolute discretion) at the price per Share set
forth in Section 1(d) above (the "Exercise Price"), such price being not less
than the fair market value per share of the Shares covered by this Option as of
the date hereof (unless Optionee is the owner of Stock possessing ten percent or
more of the total voting power or value of all outstanding Stock of

- 15 -

--------------------------------------------------------------------------------

the Company, in which case the Exercise Price shall be no less than 110% of the
fair market value of such Stock).

          4.      Term of Option; Continuation of Employment. This Option shall
expire, and all rights hereunder to purchase the Shares shall terminate five (5)
years from the date hereof. This Option shall earlier terminate subject to
Sections 7 and 8 hereof upon, and as of the date of, the termination of
Optionee's employment if such termination occurs prior to the end of such five
(5) year period. Nothing contained herein shall confer upon Optionee the right
to the continuation of his or her employment by the Company or to interfere with
the right of the Company to terminate such employment or to increase or decrease
the compensation of Optionee from the rate in existence at the date hereof.

          5.      Vesting of Option. Subject to the provisions of Sections 7 and
8 hereof, this Option shall become exercisable during the term of Optionee's
employment in four (4) equal annual installments of twenty-five percent (25%) of
the Shares covered by this Option, the first installment to be exercisable on
the six (6) month anniversary of the date of this Option (the "Initial Vesting
Date"), with an additional twenty-five percent (25%) of such Shares becoming
exercisable on each of the three (3) successive twelve (12) month periods
following the Initial Vesting Date. The installments shall be cumulative (i.e.,
this option may be exercised, as to any or all shares covered by an installment,
at any time or times after an installment becomes exercisable and until
expiration or termination of this option).

          6.      Exercise. This Option shall be exercised by delivery to the
Company of (a) written notice of exercise stating the number of Shares being
purchased (in whole shares only) and such other information set forth on the
form of Notice of Exercise attached hereto as Appendix A, (b) a check or cash in
the amount of the Exercise Price of the Shares covered by the notice (or such
other consideration as has been approved by the Board of Directors consistent
with the Plan) and (c) a written investment representation as provided for in
Section 13 hereof. This Option shall not be assignable or transferable, except
by will or by the laws of descent and distribution, and shall be exercisable
only by Optionee during his or her lifetime, except as provided in Section 8
hereof.

          7.      Termination of Employment. If Optionee shall cease to be
employed by the Company for any reason, whether voluntarily or involuntarily,
other than by his or her death, Optionee (or if the Optionee shall die after
such termination, but prior to such exercise date, Optionee's personal
representative or the person entitled to succeed to the Option) shall have the
right at any time within three (3) months following such termination of
employment or the remaining term of this Option, whichever is the lesser, to
exercise in whole or in part this Option to the extent, but only to the extent,
that this Option is exercisable as of the date of termination of employment and
have not previously been exercised; provided, however: (i) if Optionee is
permanently disabled (within the meaning of Section 22(e)(3) of the Code) at the
time of termination, the foregoing three (3) month period shall be extended to
six (6) months; or (ii) if Optionee is terminated "for cause" as that term is
defined in Nevada case law related thereto, or by the terms of the Plan or this
Option Agreement or by any employment agreement between the Optionee and the
Company, this Option shall automatically terminate as to all Shares covered by
this Option not exercised prior to termination. Unless earlier terminated, all
rights under this Option shall terminate in any event on the expiration date of
this Option as defined in Section 4 hereof.

- 16 -

--------------------------------------------------------------------------------

          8.      Death of Optionee. If the Optionee shall die while in the
employ of the Company, Optionee's personal representative or the person entitled
to Optionee's rights hereunder may at any time within six (6) months after the
date of Optionee's death, or during the remaining term of this Option, whichever
is the lesser, exercise this Option and purchase Shares to the extent, but only
to the extent, that Optionee could have exercised this Option as of the date of
Optionee's death; provided, in any case, that this Option may be so exercised
only to the extent that this Option has not previously been exercised by
Optionee.

          9.      No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

          10.      Recapitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company shall not be deemed having been "effected
without receipt of consideration by the Company".

          In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

          Subject to any required action by the shareholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

          In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares

- 17 -

--------------------------------------------------------------------------------

of Stock with a par value, the shares resulting from any such change shall be
deemed to be the Shares within the meaning of this Option.

          To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

          The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

          11.      Additional Consideration. Should the Internal Revenue Service
determine that the Exercise Price established by the Board as the fair market
value per Share is less than the fair market value per Share as of the date of
Option grant, Optionee hereby agrees to tender such additional consideration, or
agrees to tender upon exercise of all or a portion of this Option, such fair
market value per Share as is determined by the Internal Revenue Service.

          12.      Modification, Extension and Renewal of Options. The Board may
modify, extend or renew this Option or accept the surrender thereof (to the
extent not theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Plan, and Section 422 of the Code and applicable securities laws.
Notwithstanding the foregoing provisions of this Section 12, no modification
shall, without the consent of the Optionee, alter to the Optionee's detriment or
impair any rights of Optionee hereunder.

          13.      Investment Intent; Restrictions on Transfer.

          (a)      Optionee represents and agrees that if Optionee exercises
this Option in whole or in part, Optionee will in each case acquire the Shares
upon such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

          (b)      Optionee further represents that Optionee has had access to
the financial statements or books and records of the Company, has had the
opportunity to ask questions

- 18 -

--------------------------------------------------------------------------------

of the Company concerning its business, operations and financial condition, and
to obtain additional information reasonably necessary to verify the accuracy of
such information.

          (c)      Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN INCENTIVE STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE COMPANY
AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

such other legend or legends as the Company and its counsel deem necessary or
appropriate. Appropriate stop transfer instructions with respect to the Shares
have been placed with the Company's transfer agent.

          14.      Effects of Early Disposition. Optionee understands that if an
Optionee disposes of shares acquired hereunder within two (2) years after the
date of this Option or within one (1) year after the date of issuance of such
shares to Optionee, such Optionee will be treated for income tax purposes as
having received ordinary income at the time of such disposition of an amount
generally measured by the difference between the purchase price and the fair
market value of such stock on the date of exercise, subject to adjustment for
any tax previously paid, in addition to any tax on the difference between the
sales price and Optionee's adjusted cost basis in such shares. The foregoing
amount may be measured differently if Optionee is an officer, director or ten
percent holder of the Company. Optionee agrees to notify the Company within ten
(10) working days of any such disposition.

          15.      Stand-off Agreement. Optionee agrees that in connection with
any registration of the Company's securities under the Securities Act, and upon
the request of the Company or any underwriter managing an underwritten offering
of the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

- 19 -

--------------------------------------------------------------------------------

          16.      Restriction Upon Transfer. The Shares may not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated by the Optionee except as hereinafter provided.

          (a)      Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a "Repurchase Event" shall mean an occurrence of one
of (i) termination of Optionee's employment by the Company, voluntary or
involuntary and with or without cause; (ii) retirement or death of Optionee;
(iii) bankruptcy of Optionee, which shall be deemed to have occurred as of the
date on which a voluntary or involuntary petition in bankruptcy is filed with a
court of competent jurisdiction; (iv) dissolution of the marriage of Optionee,
to the extent that any of the Shares are allocated as the sole and separate
property of Optionee's spouse pursuant thereto (in which case this Section shall
only apply to the Shares so affected); or (v) any attempted transfer by the
Optionee of Shares, or any interest therein, in violation of this Agreement.
Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to repurchase all or any portion of the Shares of Optionee at
a price equal to the fair value of the Shares as of the date of the Repurchase
Event.

          (b)      Repurchase Right on Termination for Cause. In the event
Optionee's employment is terminated by the Company "for cause", then the Company
shall have the right (but not an obligation) to repurchase Shares of Optionee at
a price equal to the Exercise Price. Such right of the Company to repurchase
Shares shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

          (c)      Exercise of Repurchase Right. Any repurchase right under
Paragraphs 16(a) or 16(b) shall be exercised by giving notice of exercise as
provided herein to Optionee or the estate of Optionee, as applicable. Such right
shall be exercised, and the repurchase price thereunder shall be paid, by the
Company within a ninety (90) day period beginning on the date of notice to the
Company of the occurrence of such Repurchase Event (except in the case of
termination of employment or retirement, where such option period shall begin
upon the occurrence of the Repurchase Event). Such repurchase price shall be
payable only in the form of cash (including a check drafted on immediately
available funds) or cancellation of purchase money indebtedness of the Optionee
for the Shares. If the Company can not purchase all such Shares because it is
unable to meet the financial tests set forth in the Nevada corporation law, the
Company shall have the right to purchase as many Shares as it is permitted to
purchase under such law. Any Shares not purchased by the Company hereunder shall
no longer be subject to the provisions of this Section 16.

- 20 -

--------------------------------------------------------------------------------

          (d)      Right of First Refusal. In the event Optionee desires to
transfer any Shares during his or her lifetime, Optionee shall first offer to
sell such Shares to the Company. Optionee shall deliver to the Company written
notice of the intended sale, such notice to specify the number of Shares to be
sold, the proposed purchase price and terms of payment, and grant the Company an
option for a period of thirty days following receipt of such notice to purchase
the offered Shares upon the same terms and conditions. To exercise such option,
the Company shall give notice of that fact to Optionee within the thirty (30)
day notice period and agree to pay the purchase price in the manner provided in
the notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

          (e)      Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Optionee's agreement to such restrictions and the legending of
his or her certificates with respect thereto. Notwithstanding such restrictions,
however, so long as the Optionee is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a shareholder with respect thereto.

          (f)      Permitted Transfers. Notwithstanding any provisions in this
Section 16 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 16(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

          (g)      Release of Restrictions on Shares. All other restrictions
under this Section 16 shall terminate five (5) years following the date of this
Agreement, or when the Company's securities are publicly traded, whichever
occurs earlier.

          17.      Notices. Any notice required to be given pursuant to this
Option or the Plan shall be in writing and shall be deemed to be delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Optionee at the address last
provided to the Company by Optionee for his or her employee records.

          18.      Agreement Subject to Plan; Applicable Law. This Option is
made pursuant to the Plan and shall be interpreted to comply therewith. A copy
of such Plan is available to Optionee, at no charge, at the principal office of
the Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Nevada, and the
interpretation and

- 21 -

--------------------------------------------------------------------------------

enforcement shall be governed by the laws thereof and subject to the exclusive
jurisdiction of the courts therein.

          IN WITNESS WHEREOF, the parties hereto have executed this Option as of
the date first above written.

  COMPANY: VECTR SYSTEMS INC.,     a Nevada corporation                 By:  
__________________________________     Name:  ________________________________  
  Title:  _________________________________               OPTIONEE:       By:  
__________________________________               (signature)     Name: 
________________________________

(one of the following, as appropriate, shall be signed)

I certify that as of the date hereof I   By his or her signature, the spouse of
am unmarried   Optionee hereby agrees to be bound by the     provisions of the
foregoing INCENTIVE     STOCK OPTION AGREEMENT             Optionee   Spouse of
Optionee

- 22 -

--------------------------------------------------------------------------------

Appendix A

NOTICE OF EXERCISE

VECTR SYSTEMS INC.

          Re: Incentive Stock Option

          Notice is hereby given pursuant to Section 6 of my Incentive Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement:

          Incentive Stock Option Agreement dated: ____________

          Number of shares being purchased: ____________

          Exercise Price: $____________


          A check in the amount of the aggregate price of the shares being
purchased is attached.

          I hereby confirm that such shares are being acquired by me for my own
account for investment purposes, and not with a view to, or for resale in
connection with, any distribution thereof. I will not sell or dispose of my
Shares in violation of the Securities Act of 1933, as amended, or any applicable
federal or state securities laws. Further, I understand that the exemption from
taxable income at the time of exercise is dependent upon my holding such stock
for a period of at least one year from the date of exercise and two years from
the date of grant of the Option.

          I understand that the certificate representing the Option Shares will
bear a restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

          I agree to provide to the Company such additional documents or
information as may be required pursuant to the Company's 2007 Stock Option Plan.

By:   ____________________________________
          (signature)
Name: ___________________________________

Appendix A

--------------------------------------------------------------------------------


EXHIBIT B-1   VECTR SYSTEMS INC. NONSTATUTORY STOCK OPTION AGREEMENT  

          THIS NONSTATUTORY STOCK OPTION AGREEMENT ("Agreement") is made and
entered into as of the date set forth below, by and between VECTR SYSTEMS INC.,
a Nevada corporation (the "Company"), and the employee of the Company named in
Section 1(b) ("Optionee").

          In consideration of the covenants herein set forth, the parties hereto
agree as follows:

          1.      Option Information. 
                         (a)      Date of Option:          
______________________________
                         (b)      Optionee:                    
______________________________
                         (c)      Number of Shares:     
______________________________
                         (d)      Exercise Price:            
______________________________

          2.      Acknowledgements.

          (a)      Optionee is an employee of the Company.

          (b)      The Board of Directors (the "Board" which term shall include
an authorized committee of the Board of Directors) and shareholders of the
Company have heretofore adopted a 2007 Stock Option Plan (the "Plan"), pursuant
to which this Option is being granted.

          (c)      The Board has authorized the granting to Optionee of a
nonstatutory stock option ("Option") to purchase shares of common stock of the
Company ("Stock") upon the terms and conditions hereinafter stated and pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the "Securities Act") provided by Rule 701 thereunder.

          3.      Shares; Price. The Company hereby grants to Optionee the right
to purchase, upon and subject to the terms and conditions herein stated, the
number of shares of Stock set forth in Section 1(c) above (the "Shares") for
cash (or other consideration as is authorized under the Plan and acceptable to
the Board, in their sole and absolute discretion) at the price per Share set
forth in Section 1(d) above (the "Exercise Price"), such price being not less
than eighty-five percent (85%) of the fair market value per share of the Shares
covered by this Option as of the date hereof.

          4.      Term of Option; Continuation of Employment. This Option shall
expire, and all rights hereunder to purchase the Shares shall terminate five (5)
years from the date hereof. This Option shall earlier terminate subject to
Sections 7 and 8 hereof upon, and as of the date of, the termination of
Optionee's employment if such termination occurs prior to the end of such five
(5) year period. Nothing contained herein shall confer upon Optionee the

1

--------------------------------------------------------------------------------

right to the continuation of his or her employment by the Company or to
interfere with the right of the Company to terminate such employment or to
increase or decrease the compensation of Optionee from the rate in existence at
the date hereof.

          5.      Vesting of Option. Subject to the provisions of Sections 7 and
8 hereof, this Option shall become exercisable during the term of Optionee's
employment in five (5) equal annual installments of twenty percent (20%) of the
Shares covered by this Option, the first installment to be exercisable on the
first anniversary of the date of this Option, with an additional twenty percent
(20%) of such Shares becoming exercisable on each of the four (4) successive
anniversary dates. The installments shall be cumulative (i.e., this option may
be exercised, as to any or all shares covered by an installment, at any time or
times after an installment becomes exercisable and until expiration or
termination of this option).

          6.      Exercise. This Option shall be exercised by delivery to the
Company of (a) written notice of exercise stating the number of Shares being
purchased (in whole shares only) and such other information set forth on the
form of Notice of Exercise attached hereto as Appendix A, (b) a check or cash in
the amount of the Exercise Price of the Shares covered by the notice (or such
other consideration as has been approved by the Board of Directors consistent
with the Plan) and (c) a written investment representation as provided for in
Section 13 hereof. This Option shall not be assignable or transferable, except
by will or by the laws of descent and distribution, and shall be exercisable
only by Optionee during his or her lifetime, except as provided in Section 8
hereof.

          7.      Termination of Employment. If Optionee shall cease to be
employed by the Company for any reason, whether voluntarily or involuntarily,
other than by his or her death, Optionee (or if the Optionee shall die after
such termination, but prior to such exercise date, Optionee's personal
representative or the person entitled to succeed to the Option) shall have the
right at any time within three (3) months following such termination of
employment or the remaining term of this Option, whichever is the lesser, to
exercise in whole or in part this Option to the extent, but only to the extent,
that this Option is exercisable as of the date of termination of employment and
have not previously been exercised; provided, however: (i) if Optionee is
permanently disabled (within the meaning of Section 22(e)(3) of the Code) at the
time of termination, the foregoing three (3) month period shall be extended to
six (6) months; or (ii) if Optionee is terminated "for cause" as that term is
defined in Nevada case law related thereto, or by the terms of the Plan or this
Option Agreement or by any employment agreement between the Optionee and the
Company, this Option shall automatically terminate as to all Shares covered by
this Option not exercised prior to termination. Unless earlier terminated, all
rights under this Option shall terminate in any event on the expiration date of
this Option as defined in Section 4 hereof.

          8.      Death of Optionee. If the Optionee shall die while in the
employ of the Company, Optionee's personal representative or the person entitled
to Optionee's rights hereunder may at any time within six (6) months after the
date of Optionee's death, or during the remaining term of this Option, whichever
is the lesser, exercise this Option and purchase Shares to the extent, but only
to the extent, that Optionee could have exercised this Option

2

--------------------------------------------------------------------------------

as of the date of Optionee's death; provided, in any case, that this Option may
be so exercised only to the extent that this Option has not previously been
exercised by Optionee.

          9.      No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of Shares following exercise of this
Option, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such stock certificate or certificates are
issued except as provided in Section 10 hereof.

          10.      Recapitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company shall not be deemed having been "effected
without receipt of consideration by the Company".

          In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

          Subject to any required action by the shareholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

          In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Option.

3

--------------------------------------------------------------------------------

          To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock of any class.

          The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

          11.      Taxation upon Exercise of Option. Optionee understands that,
upon exercise of this Option, Optionee will recognize income, for federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, determined as of the date of exercise, exceeds the
Exercise Price. The acceptance of the Shares by Optionee shall constitute an
agreement by Optionee to report such income in accordance with then applicable
law and to cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee's then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

          12.      Modification, Extension and Renewal of Options. The Board may
modify, extend or renew this Option or accept the surrender thereof (to the
extent not theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Plan, the Code and applicable securities laws. Notwithstanding the
foregoing provisions of this Section 12, no modification shall, without the
consent of the Optionee, alter to the Optionee's detriment or impair any rights
of Optionee hereunder.

          13.      Investment Intent; Restrictions on Transfer.

          (a)      Optionee represents and agrees that if Optionee exercises
this Option in whole or in part, Optionee will in each case acquire the Shares
upon such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either

4

--------------------------------------------------------------------------------

before or after the exercise of this Option in whole or in part, the Optionee
shall be relieved of the foregoing investment representation and agreement and
shall not be required to furnish the Company with the foregoing written
statement.

          (b)      Optionee further represents that Optionee has had access to
the financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information

          (c)      Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

          14.      Stand-off Agreement. Optionee agrees that, in connection with
any registration of the Company's securities under the Securities Act, and upon
the request of the Company or any underwriter managing an underwritten offering
of the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

5

--------------------------------------------------------------------------------

          15.      Restriction Upon Transfer. The Shares may not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated by the Optionee except as hereinafter provided.

          (a)      Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a "Repurchase Event" shall mean an occurrence of one
of (i) termination of Optionee's employment by the Company, voluntary or
involuntary and with or without cause; (ii) retirement or death of Optionee;
(iii) bankruptcy of Optionee, which shall be deemed to have occurred as of the
date on which a voluntary or involuntary petition in bankruptcy is filed with a
court of competent jurisdiction; (iv) dissolution of the marriage of Optionee,
to the extent that any of the Shares are allocated as the sole and separate
property of Optionee's spouse pursuant thereto (in which case, this Section
shall only apply to the Shares so affected); or (v) any attempted transfer by
the Optionee of Shares, or any interest therein, in violation of this Agreement.
Upon the occurrence of a Repurchase Event, the Company shall have the right (but
not an obligation) to repurchase all or any portion of the Shares of Optionee at
a price equal to the fair value of the Shares as of the date of the Repurchase
Event.

          (b)      Repurchase Right on Termination for Cause. In the event
Optionee's employment is terminated by the Company "for cause", then the Company
shall have the right (but not an obligation) to repurchase Shares of Optionee at
a price equal to the Exercise Price. Such right of the Company to repurchase
Shares shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse at the rate of twenty percent (20%) of the
Shares on each anniversary of the date of this Agreement. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon termination for cause all or any portion of the
Shares of Optionee, at a price equal to the fair value of the Shares as of the
date of termination, which right is not subject to the foregoing lapsing of
rights. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

          (c)      Exercise of Repurchase Right. Any repurchase right under
Paragraphs 15(a) or 15(b) shall be exercised by giving notice of exercise as
provided herein to Optionee or the estate of Optionee, as applicable. Such right
shall be exercised, and the repurchase price thereunder shall be paid, by the
Company within a ninety (90) day period beginning on the date of notice to the
Company of the occurrence of such Repurchase Event (except in the case of
termination of employment or retirement, where such option period shall begin
upon the occurrence of the Repurchase Event). Such repurchase price shall be
payable only in the form of cash (including a check drafted on immediately
available funds) or cancellation of purchase money indebtedness of the Optionee
for the Shares. If the Company can not purchase all such Shares because it is
unable to meet the financial tests set forth in the Nevada corporation law, the
Company shall have the right to purchase as many Shares as it is permitted to
purchase under such law. Any Shares not purchased by the Company hereunder shall
no longer be subject to the provisions of this Section 15.

6

--------------------------------------------------------------------------------

          (d)      Right of First Refusal. In the event Optionee desires to
transfer any Shares during his or her lifetime, Optionee shall first offer to
sell such Shares to the Company. Optionee shall deliver to the Company written
notice of the intended sale, such notice to specify the number of Shares to be
sold, the proposed purchase price and terms of payment, and grant the Company an
option for a period of thirty days following receipt of such notice to purchase
the offered Shares upon the same terms and conditions. To exercise such option,
the Company shall give notice of that fact to Optionee within the thirty (30)
day notice period and agree to pay the purchase price in the manner provided in
the notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Optionee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

          (e)      Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Optionee's agreement to such restrictions and the legending of
his or her certificates with respect thereto. Notwithstanding such restrictions,
however, so long as the Optionee is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a shareholder with respect thereto.

          (f)      Permitted Transfers. Notwithstanding any provisions in this
Section 15 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

          (g)      Release of Restrictions on Shares. All other restrictions
under this Section 15 shall terminate five (5) years following the date of this
Agreement, or when the Company's securities are publicly traded, whichever
occurs earlier.

          16.      Notices. Any notice required to be given pursuant to this
Option or the Plan shall be in writing and shall be deemed to be delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Optionee at the address last
provided to the Company by Optionee for his or her employee records.

          17.      Agreement Subject to Plan; Applicable Law. This Option is
made pursuant to the Plan and shall be interpreted to comply therewith. A copy
of such Plan is available to

7

--------------------------------------------------------------------------------

Optionee, at no charge, at the principal office of the Company. Any provision of
this Option inconsistent with the Plan shall be considered void and replaced
with the applicable provision of the Plan. This Option has been granted,
executed and delivered in the State of Nevada, and the interpretation and
enforcement shall be governed by the laws thereof and subject to the exclusive
jurisdiction of the courts therein.

          IN WITNESS WHEREOF, the parties hereto have executed this Option as of
the date first above written.

  COMPANY: VECTR SYSTEMS INC.,     a Nevada corporation                 By:  
__________________________________     Name:  ________________________________  
  Title:  _________________________________               OPTIONEE:       By:  
__________________________________               (signature)     Name: 
________________________________

(one of the following, as appropriate, shall be signed)

I certify that as of the date   By his or her signature, the spouse of hereof I
am unmarried   Optionee hereby agrees to be bound by     the provisions of the
foregoing     NONSTATUTORY STOCK OPTION     AGREEMENT             Optionee  
Spouse of Optionee

8

--------------------------------------------------------------------------------

Appendix A

NOTICE OF EXERCISE

VECTR SYSTEMS INC.

          Re: Nonstatutory Stock Option

          Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement:

          Nonstatutory Stock Option Agreement dated: ____________

          Number of shares being purchased: ____________

          Exercise Price: $____________


          A check in the amount of the aggregate price of the shares being
purchased is attached.

          I hereby confirm that such shares are being acquired by me for my own
account for investment purposes, and not with a view to, or for resale in
connection with, any distribution thereof. I will not sell or dispose of my
Shares in violation of the Securities Act of 1933, as amended, or any applicable
federal or state securities laws. Further, I understand that the exemption from
taxable income at the time of exercise is dependent upon my holding such stock
for a period of at least one year from the date of exercise and two years from
the date of grant of the Option.

          I understand that the certificate representing the Option Shares will
bear a restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

          I agree to provide to the Company such additional documents or
information as may be required pursuant to the Company's 2007 Stock Option Plan.

By:   ____________________________________
          (signature)
Name: ___________________________________

9

--------------------------------------------------------------------------------


EXHIBIT B-2   VECTR SYSTEMS INC. NONSTATUTORY STOCK OPTION AGREEMENT  

          THIS NONSTATUTORY STOCK OPTION AGREEMENT ("Agreement") is made and
entered into as of the date set forth below, by and between VECTR SYSTEMS INC.,
a Nevada corporation (the "Company"), and the Director of the Company named in
Section 1(b) ("Optionee").

          In consideration of the covenants herein set forth, the parties hereto
agree as follows:

          1.      Option Information. 
                         (a)      Date of Option:          
______________________________
                         (b)      Optionee:                    
______________________________
                         (c)      Number of Shares:     
______________________________
                         (d)      Exercise Price:            
______________________________

          2.      Acknowledgements.

          (a)      Optionee is a member of the Board of Directors of the
Company.

          (b)      The Board of Directors (the "Board" which term shall include
an authorized committee of the Board of Directors) and shareholders of the
Company have heretofore adopted a 2007 Stock Option Plan (the "Plan"), pursuant
to which this Option is being granted.

          (c)      The Board has authorized the granting to Optionee of a
nonstatutory stock option ("Option") to purchase shares of common stock of the
Company ("Stock") upon the terms and conditions hereinafter stated and pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the "Securities Act") provided by Rule 701 thereunder.

          3.      Shares; Price. The Company hereby grants to Optionee the right
to purchase, upon and subject to the terms and conditions herein stated, the
number of shares of Stock set forth in Section 1(c) above (the "Shares") for
cash (or other consideration as is authorized under the Plan and acceptable to
the Board, in their sole and absolute discretion) at the price per Share set
forth in Section 1(d) above (the "Exercise Price"), such price being not less
than eighty-five percent (85%) of the fair market value per share of the Shares
covered by this Option as of the date hereof.

          4.      Term of Option; Continuation of Service. This Option shall
expire, and all rights hereunder to purchase the Shares shall terminate, ten
(10) years from the date hereof. This Option shall earlier terminate subject to
Sections 7 and 8 hereof upon, and as of the date of, the termination of
Optionee's service as a director if such termination occurs prior to the end of
such ten (10) year period. Nothing contained herein shall confer upon Optionee
the right

--------------------------------------------------------------------------------

to the continuation of his or her service as a director by the Company or to
interfere with the right of the Company to terminate such service or to increase
or decrease the compensation of Optionee from the rate in existence at the date
hereof.

          5.      Vesting of Option. Subject to the provisions of Sections 7 and
8 hereof, this Option shall become exercisable during the term that Optionee
serves as a Director of the Company in three (3) equal annual installments of
thirty-three and one-third percent (33 1/3%) of the Shares covered by this
Option, the first installment to be exercisable on the first anniversary of the
date of this Option, with an additional thirty-three and one-third percent (33
1/3%) of such Shares becoming exercisable on each of the two (2) successive
anniversary dates. The installments shall be cumulative (i.e., this option may
be exercised, as to any or all shares covered by an installment, at any time or
times after an installment becomes exercisable and until expiration or
termination of this option).

          6.      Exercise. This Option shall be exercised by delivery to the
Company of (a) written notice of exercise stating the number of Shares being
purchased (in whole shares only) and such other information set forth on the
form of Notice of Exercise attached hereto as Appendix A, (b) a check or cash in
the amount of the Exercise Price of the Shares covered by the notice (or such
other consideration as has been approved by the Board of Directors consistent
with the Plan) and (c) a written investment representation as provided for in
Section 13 hereof. This Option shall not be assignable or transferable, except
by will or by the laws of descent and distribution, and shall be exercisable
only by Optionee during his or her lifetime, except as provided in Section 8
hereof.

          7.      Termination of Service. If Optionee shall cease to serve as a
Director of the Company for any reason, no further installments shall vest
pursuant to Section 5, and the maximum number of Shares that Optionee may
purchase pursuant hereto shall be limited to the number of Shares that are
vested as of the date Optionee ceases to be a Director (to the nearest whole
Share). Thereupon, Optionee shall have the right to exercise this Option, at any
time during the remaining term hereof, to the extent, but only to the extent,
that this Option is exercisable as of the date Optionee ceases to be a Director;
provided, however, if Optionee is removed as a Director pursuant to the Nevada
corporation law, the foregoing right to exercise shall automatically terminate
on the date Optionee ceases to be a Director as to all Shares covered by this
Option not exercised prior to termination. Unless earlier terminated, all rights
under this Option shall terminate in any event on the expiration date of this
Option as defined in Section 4 hereof.

          8.      Death of Optionee. If the Optionee shall die while in the
service of the Company, Optionee's personal representative or the person
entitled to Optionee's rights hereunder may at any time within six (6) months
after the date of Optionee's death, or during the remaining term of this Option,
whichever is the lesser, exercise this Option and purchase Shares to the extent,
but only to the extent, that Optionee could have exercised this Option as of the
date of Optionee's death; provided, in any case, that this Option may be so
exercised only to the extent that this Option has not previously been exercised
by Optionee.

          9.      No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of

2

--------------------------------------------------------------------------------

issuance of Shares following exercise of this Option, and no adjustment will be
made for dividends or other rights for which the record date is prior to the
date such stock certificate or certificates are issued except as provided in
Section 10 hereof.

          10.      Recapitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company shall not be deemed having been "effected
without receipt of consideration by the Company".

          In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), unless otherwise provided by the Board, this
Option shall terminate immediately prior to such date as is determined by the
Board, which date shall be no later than the consummation of such
Reorganization. In such event, if the entity which shall be the surviving entity
does not tender to Optionee an offer, for which it has no obligation to do so,
to substitute for any unexercised Option a stock option or capital stock of such
surviving of such surviving entity, as applicable, which on an equitable basis
shall provide the Optionee with substantially the same economic benefit as such
unexercised Option, then the Board may grant to such Optionee, in its sole and
absolute discretion and without obligation, the right for a period commencing
thirty (30) days prior to and ending immediately prior to the date determined by
the Board pursuant hereto for termination of the Option or during the remaining
term of the Option, whichever is the lesser, to exercise any unexpired Option or
Options without regard to the installment provisions of Section 5; provided,
however, that such exercise shall be subject to the consummation of such
Reorganization.

          Subject to any required action by the shareholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

          In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Option.

          To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to

3

--------------------------------------------------------------------------------

this Option shall not be affected by, and no adjustments shall be made by reason
of, any dissolution, liquidation, merger, consolidation or sale of assets or
capital stock, or any issue by the Company of shares of stock of any class or
securities convertible into shares of stock of any class.

          The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

          11.      Taxation upon Exercise of Option. Optionee understands that,
upon exercise of this Option, Optionee will recognize income, for federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, determined as of the date of exercise, exceeds the
Exercise Price. The acceptance of the Shares by Optionee shall constitute an
agreement by Optionee to report such income in accordance with then applicable
law and to cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee's then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

          12.      Modification, Extension and Renewal of Options. The Board may
modify, extend or renew this Option or accept the surrender thereof (to the
extent not theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Plan, the Code and applicable securities laws. Notwithstanding the
foregoing provisions of this Section 12, no modification shall, without the
consent of the Optionee, alter to the Optionee's detriment or impair any rights
of Optionee hereunder.

          13.      Investment Intent; Restrictions on Transfer.

          (a)      Optionee represents and agrees that if Optionee exercises
this Option in whole or in part, Optionee will in each case acquire the Shares
upon such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

          (b)      Optionee further represents that Optionee has had access to
the financial statements or books and records of the Company, has had the
opportunity to ask

4

--------------------------------------------------------------------------------

questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.

          (c)      Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ____________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

          14.      Stand-off Agreement. Optionee agrees that, in connection with
any registration of the Company's securities under the Securities Act, and upon
the request of the Company or any underwriter managing an underwritten offering
of the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

          15.      Restriction Upon Transfer. The Shares may not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated by the Optionee except as hereinafter provided.

          (a)      Repurchase Right on Termination Other Than by Removal. For
the purposes of this Section, a "Repurchase Event" shall mean an occurrence of
one of (i) termination of Optionee's service as a director; (ii) death of
Optionee; (iii) bankruptcy of Optionee, which shall be deemed to have occurred
as of the date on

5

--------------------------------------------------------------------------------

which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case, this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, and upon mutual agreement of the Company and
Optionee, the Company may repurchase all or any portion of the Shares of
Optionee at a price equal to the fair value of the Shares as of the date of the
Repurchase Event.

          (b)      Repurchase Right on Removal. In the event Optionee is removed
as a director pursuant to the Nevada corporation law, or Optionee voluntarily
resigns as a director prior to the date upon which the last installment of
Shares becomes exercisable pursuant to Section 5, then the Company shall have
the right (but not an obligation) to repurchase Shares of Optionee at a price
equal to the Exercise Price. Such right of the Company to repurchase Shares
shall apply to 100% of the Shares for one (1) year from the date of this
Agreement; and shall thereafter lapse ratably in equal annual increments on each
anniversary of the date of this Agreement over the term of this Option specified
in Section 4. In addition, the Company shall have the right, in the sole
discretion of the Board and without obligation, to repurchase upon removal or
resignation all or any portion of the Shares of Optionee, at a price equal to
the fair value of the Shares as of the date of such removal or resignation,
which right is not subject to the foregoing lapsing of rights. In the event the
Company elects to repurchase the Shares, the stock certificates representing the
same shall forthwith be returned to the Company for cancellation.

          (c)      Exercise of Repurchase Right. Any repurchase right under
Paragraphs 15(a) or 15(b) shall be exercised by giving notice of exercise as
provided herein to Optionee or the estate of Optionee, as applicable. Such right
shall be exercised, and the repurchase price thereunder shall be paid, by the
Company within a ninety (90) day period beginning on the date of notice to the
Company of the occurrence of such Repurchase Event (except in the case of
termination or cessation of services as director, where such option period shall
begin upon the occurrence of the Repurchase Event). Such repurchase price shall
be payable only in the form of cash (including a check drafted on immediately
available funds) or cancellation of purchase money indebtedness of the Optionee
for the Shares. If the Company can not purchase all such Shares because it is
unable to meet the financial tests set forth in the Nevada corporation law, the
Company shall have the right to purchase as many Shares as it is permitted to
purchase under such law. Any Shares not purchased by the Company hereunder shall
no longer be subject to the provisions of this Section 15.

          (d)      Right of First Refusal. In the event Optionee desires to
transfer any Shares during his or her lifetime, Optionee shall first offer to
sell such Shares to the Company. Optionee shall deliver to the Company written
notice of the intended sale, such notice to specify the number of Shares to be
sold, the proposed purchase price and terms of payment, and grant the Company an
option for a period of thirty days

6

--------------------------------------------------------------------------------

following receipt of such notice to purchase the offered Shares upon the same
terms and conditions. To exercise such option, the Company shall give notice of
that fact to Optionee within the thirty (30) day notice period and agree to pay
the purchase price in the manner provided in the notice. If the Company does not
purchase all of the Shares so offered during foregoing option period, Optionee
shall be under no obligation to sell any of the offered Shares to the Company,
but may dispose of such Shares in any lawful manner during a period of one
hundred and eighty (180) days following the end of such notice period, except
that Optionee shall not sell any such Shares to any other person at a lower
price or upon more favorable terms than those offered to the Company.

          (e)      Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Optionee's agreement to such restrictions and the legending of
his or her certificates with respect thereto. Notwithstanding such restrictions,
however, so long as the Optionee is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a shareholder with respect thereto.

          (f)      Permitted Transfers. Notwithstanding any provisions in this
Section 15 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

          (g)      Release of Restrictions on Shares. All other restrictions
under this Section 15 shall terminate five (5) years following the date of this
Agreement, or when the Company's securities are publicly traded, whichever
occurs earlier.

          16.      Notices. Any notice required to be given pursuant to this
Option or the Plan shall be in writing and shall be deemed to be delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Optionee at the address last
provided to the Company by Optionee for use in Company records related to
Optionee.

          17.      Agreement Subject to Plan; Applicable Law. This Option is
made pursuant to the Plan and shall be interpreted to comply therewith. A copy
of such Plan is available to Optionee, at no charge, at the principal office of
the Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Nevada, and the
interpretation and enforcement shall be governed by the laws thereof and subject
to the exclusive jurisdiction of the courts therein.

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Option as of
the date first above written.

  COMPANY: VECTR SYSTEMS INC.,     a Nevada corporation                 By:  
__________________________________     Name:  ________________________________  
  Title:  _________________________________               OPTIONEE:       By:  
__________________________________               (signature)     Name: 
________________________________

(one of the following, as appropriate, shall be signed)

I certify that as of the date   By his or her signature, the spouse of hereof I
am unmarried   Optionee hereby agrees to be bound by     the provisions of the
foregoing     NONSTATUTORY STOCK OPTION     AGREEMENT             Optionee  
Spouse of Optionee

8

--------------------------------------------------------------------------------

Appendix A

NOTICE OF EXERCISE

VECTR SYSTEMS INC.

          Re: Nonstatutory Stock Option

          Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement:

          Nonstatutory Stock Option Agreement dated: ____________

          Number of shares being purchased: ____________

          Exercise Price: $____________


          A check in the amount of the aggregate price of the shares being
purchased is attached.

          I hereby confirm that such shares are being acquired by me for my own
account for investment purposes, and not with a view to, or for resale in
connection with, any distribution thereof. I will not sell or dispose of my
Shares in violation of the Securities Act of 1933, as amended, or any applicable
federal or state securities laws. Further, I understand that the exemption from
taxable income at the time of exercise is dependent upon my holding such stock
for a period of at least one year from the date of exercise and two years from
the date of grant of the Option.

          I understand that the certificate representing the Option Shares will
bear a restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

          I agree to provide to the Company such additional documents or
information as may be required pursuant to the Company's 2007 Stock Option Plan.

By:   ____________________________________
          (signature)
Name: ___________________________________

9

--------------------------------------------------------------------------------


EXHIBIT B-3   VECTR SYSTEMS INC. NONSTATUTORY STOCK OPTION AGREEMENT  

          THIS NONSTATUTORY STOCK OPTION AGREEMENT ("Agreement") is made and
entered into as of the date set forth below, by and between VECTR SYSTEMS INC.,
a Nevada corporation (the "Company"), and the consultant to the Company named in
Section 1(b) ("Optionee").

          In consideration of the covenants herein set forth, the parties hereto
agree as follows:

          1.      Option Information. 
                         (a)      Date of Option:          
______________________________
                         (b)      Optionee:                    
______________________________
                         (c)      Number of Shares:     
______________________________
                         (d)      Exercise Price:            
______________________________

          2.      Acknowledgements.

          (a)      Optionee is an independent consultant to the Company, not an
employee;

          (b)      The Board of Directors (the "Board" which term shall include
an authorized committee of the Board of Directors) and shareholders of the
Company have heretofore adopted a 2007 Stock Option Plan (the "Plan"), pursuant
to which this Option is being granted.

          (c)      The Board has authorized the granting to Optionee of a
nonstatutory stock option ("Option") to purchase shares of common stock of the
Company ("Stock") upon the terms and conditions hereinafter stated and pursuant
to an exemption from registration under the Securities Act of 1933, as amended
(the "Securities Act") provided by Rule 701 thereunder.

          3.      Shares; Price. The Company hereby grants to Optionee the right
to purchase, upon and subject to the terms and conditions herein stated, the
number of shares of Stock set forth in Section 1(c) above (the "Shares") for
cash (or other consideration as is authorized under the Plan and acceptable to
the Board, in their sole and absolute discretion) at the price per Share set
forth in Section 1(d) above (the "Exercise Price"), such price being not less
than eighty-five (85) percent of the fair market value per share of the Shares
covered by this Option as of the date hereof.

          4.      Term of Option. This Option shall expire, and all rights
hereunder to purchase the Shares shall terminate, five (5) years from the date
hereof. Nothing contained herein shall be construed to interfere in any way with
the right of the Company to terminate Optionee as a consultant to the Company,
or to increase or decrease the compensation paid to Optionee from the rate in
effect as of the date hereof.

--------------------------------------------------------------------------------

          5.      Vesting of Option. Subject to the provisions of Sections 7 and
8 hereof, this Option shall become exercisable during the period that Optionee
serves as a consultant of the Company in equal annual installments, each
installment covering a fraction of the Shares, the numerator of which is one (1)
and the denominator of which is the number of years in the term of this Option
(not to exceed 5). The first installment shall become exercisable on the first
anniversary of the date of this Option, and an additional installment shall
become exercisable on each successive anniversary date during the term of this
Option, except the last such anniversary date. The final installment shall
become exercisable ninety days prior to the expiration of the term of this
Option. The installments shall be cumulative (i.e., this option may be
exercised, as to any or all shares covered by an installment, at any time or
times after an installment becomes exercisable and until expiration or
termination of this option).

          6.      Exercise. This Option shall be exercised by delivery to the
Company of (a) written notice of exercise stating the number of Shares being
purchased (in whole shares only) and such other information set forth on the
form of Notice of Exercise attached hereto as Appendix A, (b) a check or cash in
the amount of the Exercise Price of the Shares covered by the notice (or such
other consideration as has been approved by the Board of Directors consistent
with the Plan) and (c) a written investment representation as provided for in
Section 13 hereof. This Option shall not be assignable or transferable, except
by will or by the laws of descent and distribution, and shall be exercisable
only by Optionee during his or her lifetime, except as provided in Section 8
hereof.

          7.      Termination of Service. If Optionee's service as a consultant
to the Company terminates for any reason, no further installments shall vest
pursuant to Section 5, and Optionee shall have the right at any time within
thirty (30) days following such termination of services or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent, but only to the extent, that this Option is exercisable as
of the date Optionee ceases to be a consultant to the Company; provided,
however, if Optionee is terminated for reasons that would justify a termination
of employment "for cause" as contemplated by Nevada case law related thereto,
the foregoing right to exercise shall automatically terminate on the date
Optionee ceases to be a consultant to the Company as to all Shares covered by
this Option not exercised prior to termination. Unless earlier terminated, all
rights under this Option shall terminate in any event on the expiration date of
this Option as defined in Section 4 hereof.

          8.      Death of Optionee. If the Optionee shall die while serving as
a consultant to the Company, Optionee's personal representative or the person
entitled to Optionee's rights hereunder may at any time within ninety (90) days
after the date of Optionee's death, or during the remaining term of this Option,
whichever is the lesser, exercise this Option and purchase Shares to the extent,
but only to the extent, that Optionee could have exercised this Option as of the
date of Optionee's death; provided, in any case, that this Option may be so
exercised only to the extent that this Option has not previously been exercised
by Optionee.

          9.      No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to the Shares covered by any installment of this Option
until the effective date of issuance of Shares following exercise of this
Option, and no adjustment will be made for

2

--------------------------------------------------------------------------------

dividends or other rights for which the record date is prior to the date such
stock certificate or certificates are issued except as provided in Section 10
hereof.

          10.      Recapitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by this Option, and
the Exercise Price thereof, shall be proportionately adjusted for any increase
or decrease in the number of issued shares resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, or any other
increase or decrease in the number of such shares effected without receipt of
consideration by the Company; provided however that the conversion of any
convertible securities of the Company shall not be deemed having been "effected
without receipt of consideration by the Company."

          In the event of a proposed dissolution or liquidation of the Company,
a merger or consolidation in which the Company is not the surviving entity, or a
sale of all or substantially all of the assets or capital stock of the Company
(collectively, a "Reorganization"), this Option shall terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Board; provided, however, if Optionee shall be a consultant at the time such
Reorganization is approved by the stockholders, Optionee shall have the right to
exercise this Option as to all or any part of the Shares, without regard to the
installment provisions of Section 5, for a period beginning 30 days prior to the
consummation of such Reorganization and ending as of the Reorganization or the
expiration of this Option, whichever is earlier, subject to the consummation of
the Reorganization. In any event, the Company shall notify Optionee, at least 30
days prior to the consummation of such Reorganization, of his or her exercise
rights, if any, and that the Option shall terminate upon the consummation of the
Reorganization.

          Subject to any required action by the shareholders of the Company, if
the Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.

          In the event of a change in the shares of the Company as presently
constituted, which is limited to a change of all of its authorized Stock without
par value into the same number of shares of Stock with a par value, the shares
resulting from any such change shall be deemed to be the Shares within the
meaning of this Option.

          To the extent that the foregoing adjustments relate to shares or
securities of the Company, such adjustments shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive. Except as
hereinbefore expressly provided, Optionee shall have no rights by reason of any
subdivision or consolidation of shares of Stock of any class or the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class, and the number and price of Shares subject to this Option
shall not be affected by, and no adjustments shall be made by reason of, any
dissolution, liquidation, merger, consolidation or sale of assets or capital
stock, or any issue by the Company of shares of stock of any class or securities
convertible into shares of stock

3

--------------------------------------------------------------------------------

of any class.

          The grant of this Option shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes in its capital or business structure or to merge, consolidate, dissolve
or liquidate or to sell or transfer all or any part of its business or assets.

          11.      Taxation upon Exercise of Option. Optionee understands that,
upon exercise of this Option, Optionee will recognize income, for federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, determined as of the date of exercise, exceeds the
Exercise Price. The acceptance of the Shares by Optionee shall constitute an
agreement by Optionee to report such income in accordance with then applicable
law and to cooperate with Company in establishing the amount of such income and
corresponding deduction to the Company for its income tax purposes. Withholding
for federal or state income and employment tax purposes will be made, if and as
required by law, from Optionee's then current compensation, or, if such current
compensation is insufficient to satisfy withholding tax liability, the Company
may require Optionee to make a cash payment to cover such liability as a
condition of the exercise of this Option.

          12.      Modification, Extension and Renewal of Options. The Board may
modify, extend or renew this Option or accept the surrender thereof (to the
extent not theretofore exercised) and authorize the granting of a new option in
substitution therefore (to the extent not theretofore exercised), subject at all
times to the Plan, the Code and applicable securities laws. Notwithstanding the
foregoing provisions of this Section 12, no modification shall, without the
consent of the Optionee, alter to the Optionee's detriment or impair any rights
of Optionee hereunder.

          13.      Investment Intent; Restrictions on Transfer.

          (a)      Optionee represents and agrees that if Optionee exercises
this Option in whole or in part, Optionee will in each case acquire the Shares
upon such exercise for the purpose of investment and not with a view to, or for
resale in connection with, any distribution thereof; and that upon such exercise
of this Option in whole or in part, Optionee (or any person or persons entitled
to exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.

          (b)      Optionee further represents that Optionee has had access to
the financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition, and to obtain additional information reasonably
necessary to verify the accuracy of such information.

4

--------------------------------------------------------------------------------

          (c)      Unless and until the Shares represented by this Option are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED ___________ BETWEEN THE
COMPANY AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE
SUBJECT TO REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent.

          14. Stand-off Agreement. Optionee agrees that, in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.

          15. Restriction Upon Transfer. The Shares may not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated by
the Optionee except as hereinafter provided.

          (a)      Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a "Repurchase Event" shall mean an occurrence of one
of (i) termination of Optionee's service as a consultant, voluntary or
involuntary and with or without cause; (ii) death of Optionee; (iii) bankruptcy
of Optionee, which shall be deemed to have occurred as of the date on which a
voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case, this

5

--------------------------------------------------------------------------------

Section shall only apply to the Shares so affected); or (v) any attempted
transfer by the Optionee of Shares, or any interest therein, in violation of
this Agreement. Upon the occurrence of a Repurchase Event, the Company shall
have the right (but not an obligation) to repurchase all or any portion of the
Shares of Optionee at a price equal to the fair value of the Shares as of the
date of the Repurchase Event.

          (b)      Repurchase Right on Termination for Cause. In the event
Optionee's service as a consultant is terminated by the Company "for cause" (as
contemplated by Section 7), then the Company shall have the right (but not an
obligation) to repurchase Shares of Optionee at a price equal to the Exercise
Price. Such right of the Company to repurchase Shares shall apply to 100% of the
Shares for one (1) year from the date of this Agreement; and shall thereafter
lapse ratably in equal annual increments on each anniversary of the date of this
Agreement over the term of this Option specified in Section 4. In addition, the
Company shall have the right, in the sole discretion of the Board and without
obligation, to repurchase upon any such termination of service for cause all or
any portion of the Shares of Optionee, at a price equal to the fair value of the
Shares as of the date of termination, which right is not subject to the
foregoing lapsing of rights. In the event the Company elects to repurchase the
Shares, the stock certificates representing the same shall forthwith be returned
to the Company for cancellation.

          (c)      Exercise of Repurchase Right. Any repurchase right under
Paragraphs 15(a) or 15(b) shall be exercised by giving notice of exercise as
provided herein to Optionee or the estate of Optionee, as applicable. Such right
shall be exercised, and the repurchase price thereunder shall be paid, by the
Company within a ninety (90) day period beginning on the date of notice to the
Company of the occurrence of such Repurchase Event (except in the case of
termination of service as a consultant, where such option period shall begin
upon the occurrence of the Repurchase Event). Such repurchase price shall be
payable only in the form of cash (including a check drafted on immediately
available funds) or cancellation of purchase money indebtedness of the Optionee
for the Shares. If the Company can not purchase all such Shares because it is
unable to meet the financial tests set forth in the Nevada corporation law, the
Company shall have the right to purchase as many Shares as it is permitted to
purchase under such law. Any Shares not purchased by the Company hereunder shall
no longer be subject to the provisions of this Section 15.

          (d)      Right of First Refusal. In the event Optionee desires to
transfer any Shares during his or her lifetime, Optionee shall first offer to
sell such Shares to the Company. Optionee shall deliver to the Company written
notice of the intended sale, such notice to specify the number of Shares to be
sold, the proposed purchase price and terms of payment, and grant the Company an
option for a period of thirty days following receipt of such notice to purchase
the offered Shares upon the same terms and conditions. To exercise such option,
the Company shall give notice of that fact to Optionee within the thirty (30)
day notice period and agree to pay the purchase price in the manner provided in
the notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Optionee shall be under no obligation to sell any of
the offered Shares to the Company, but may dispose of such

6

--------------------------------------------------------------------------------

Shares in any lawful manner during a period of one hundred and eighty (180) days
following the end of such notice period, except that Optionee shall not sell any
such Shares to any other person at a lower price or upon more favorable terms
than those offered to the Company.

          (e)      Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Optionee's agreement to such restrictions and the legending of
his or her certificates with respect thereto. Notwithstanding such restrictions,
however, so long as the Optionee is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a shareholder with respect thereto.

          (f)      Permitted Transfers. Notwithstanding any provisions in this
Section 15 to the contrary, the Optionee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Optionee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 15(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.

          (g)      Release of Restrictions on Shares. All other restrictions
under this Section 15 shall terminate five (5) years following the date of this
Agreement, or when the Company's securities are publicly traded, whichever
occurs earlier.

          16.      Notices. Any notice required to be given pursuant to this
Option or the Plan shall be in writing and shall be deemed to be delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Optionee at the address last
provided to the Company by Optionee for use in Company records related to
Optionee.

          17.      Agreement Subject to Plan; Applicable Law. This Option is
made pursuant to the Plan and shall be interpreted to comply therewith. A copy
of such Plan is available to Optionee, at no charge, at the principal office of
the Company. Any provision of this Option inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Option has been granted, executed and delivered in the State of Nevada, and the
interpretation and enforcement shall be governed by the laws thereof and subject
to the exclusive jurisdiction of the courts therein.

[SIGNATURE PAGE FOLLOWS.]

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have executed this Option as of
the date first above written.

  COMPANY: VECTR SYSTEMS INC.,     a Nevada corporation                 By:  
__________________________________     Name:  ________________________________  
  Title:  _________________________________               OPTIONEE:       By:  
__________________________________               (signature)     Name: 
________________________________

(one of the following, as appropriate, shall be signed)

I certify that as of the date   By his or her signature, the spouse of hereof I
am unmarried   Optionee hereby agrees to be bound by     the provisions of the
foregoing     NONSTATUTORY STOCK OPTION     AGREEMENT             Optionee  
Spouse of Optionee

8

--------------------------------------------------------------------------------

Appendix A

NOTICE OF EXERCISE

VECTR SYSTEMS INC.

          Re: Nonstatutory Stock Option

          Notice is hereby given pursuant to Section 6 of my Nonstatutory Stock
Option Agreement that I elect to purchase the number of shares set forth below
at the exercise price set forth in my option agreement:

          Nonstatutory Stock Option Agreement dated: ____________

          Number of shares being purchased: ____________

          Exercise Price: $____________


          A check in the amount of the aggregate price of the shares being
purchased is attached.

          I hereby confirm that such shares are being acquired by me for my own
account for investment purposes, and not with a view to, or for resale in
connection with, any distribution thereof. I will not sell or dispose of my
Shares in violation of the Securities Act of 1933, as amended, or any applicable
federal or state securities laws. Further, I understand that the exemption from
taxable income at the time of exercise is dependent upon my holding such stock
for a period of at least one year from the date of exercise and two years from
the date of grant of the Option.

          I understand that the certificate representing the Option Shares will
bear a restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.

          I agree to provide to the Company such additional documents or
information as may be required pursuant to the Company's 2007 Stock Option Plan.

By:   ____________________________________
          (signature)
Name: ___________________________________

Appendix A

--------------------------------------------------------------------------------


EXHIBIT C   VECTR SYSTEMS INC. STOCK AWARD AGREEMENT  

          THIS STOCK AWARD AGREEMENT ("Agreement") is made and entered into as
of the date set forth below, by and between VECTR SYSTEMS INC., a Nevada
corporation (the "Company"), and the employee, director or consultant of the
Company named in Section 1(b) ("Grantee").

          In consideration of the covenants herein set forth, the parties hereto
agree as follows:

          1.      Option Information. 
                         (a)      Date of Option:          
______________________________
                         (b)      Optionee:                    
______________________________
                         (c)      Number of Shares:     
______________________________
                         (d)      Exercise Price:            
______________________________

          2.      Acknowledgements.

          (a)      Grantee is a [employee/director/consultant] of the Company.

          (b)      The Company has adopted a 2007 Stock Option Plan (the "Plan")
under which the Company's common stock ("Stock") may be offered to directors,
officers, employees and consultants pursuant to an exemption from registration
under the Securities Act of 1933, as amended (the "Securities Act") provided by
Rule 701 thereunder.

          3.      Shares; Value. The Company hereby grants to Grantee, upon and
subject to the terms and conditions herein stated, the number of shares of Stock
set forth in Section 1(c) (the "Shares"), which Shares have a fair value per
share ("Original Value") equal to the amount set forth in Section 1(d). For the
purpose of this Agreement, the terms "Share" or "Shares" shall include the
original Shares plus any shares derived therefrom, regardless of the fact that
the number, attributes or par value of such Shares may have been altered by
reason of any recapitalization, subdivision, consolidation, stock dividend or
amendment of the corporate charter of the Company. The number of Shares covered
by this Agreement and the Original Value thereof shall be proportionately
adjusted for any increase or decrease in the number of issued shares resulting
from a recapitalization, subdivision or consolidation of shares or the payment
of a stock dividend, or any other increase or decrease in the number of such
shares effected without receipt of consideration by the Company.

          4.      Investment Intent. Grantee represents and agrees that Grantee
is accepting the Shares for the purpose of investment and not with a view to, or
for resale in connection with, any distribution thereof; and that, if requested,
Grantee shall furnish to the Company a written statement to such effect,
satisfactory to the Company in form and substance. If the Shares are registered
under the Securities Act, Grantee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

--------------------------------------------------------------------------------

          5.      Restriction Upon Transfer. The Shares may not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated by the Grantee except as hereinafter provided.

          (a)      Repurchase Right on Termination Other Than for Cause. For the
purposes of this Section, a "Repurchase Event" shall mean an occurrence of one
of (i) termination of Grantee's employment [or service as a director/consultant]
by the Company, voluntary or involuntary and with or without cause; (ii)
retirement or death of Grantee; (iii) bankruptcy of Grantee, which shall be
deemed to have occurred as of the date on which a voluntary or involuntary
petition in bankruptcy is filed with a court of competent jurisdiction; (iv)
dissolution of the marriage of Grantee, to the extent that any of the Shares are
allocated as the sole and separate property of Grantee's spouse pursuant thereto
(in which case, this Section shall only apply to the Shares so affected); or (v)
any attempted transfer by the Grantee of Shares, or any interest therein, in
violation of this Agreement. Upon the occurrence of a Repurchase Event, the
Company shall have the right (but not an obligation) to repurchase all or any
portion of the Shares of Grantee at a price equal to the fair value of the
Shares as of the date of the Repurchase Event.

          (b)      Repurchase Right on Termination for Cause. In the event
Grantee's employment [or service as a director/consultant] is terminated by the
Company "for cause" (as defined below), then the Company shall have the right
(but not an obligation) to repurchase Shares of Grantee at a price equal to the
Original Value. Such right of the Company to repurchase Shares shall apply to
100% of the Shares for one (1) year from the date of this Agreement; and shall
thereafter lapse at the rate of twenty percent (20%) of the Shares on each
anniversary of the date of this Agreement. In addition, the Company shall have
the right, in the sole discretion of the Board and without obligation, to
repurchase upon termination for cause all or any portion of the Shares of
Grantee, at a price equal to the fair value of the Shares as of the date of
termination, which right is not subject to the foregoing lapsing of rights.
Termination of employment [or service as a director/consultant] "for cause"
means (i) as to employees and consultants, termination for cause as contemplated
by the Nevada case law related thereto, or as defined in the Plan, this
Agreement or in any employment [or consulting] agreement between the Company and
Grantee, or (ii) as to directors, removal pursuant to the Nevada corporation
law. In the event the Company elects to repurchase the Shares, the stock
certificates representing the same shall forthwith be returned to the Company
for cancellation.

          (c)      Exercise of Repurchase Right. Any repurchase right under
Paragraphs 5(a) or 5(b) shall be exercised by giving notice of exercise as
provided herein to Grantee or the estate of Grantee, as applicable. Such right
shall be exercised, and the repurchase price thereunder shall be paid, by the
Company within a ninety (90) day period beginning on the date of notice to the
Company of the occurrence of such Repurchase Event (except in the case of
termination of employment or cessation of services as a director/consultant,
where such option period shall begin upon the occurrence of the Repurchase
Event). Such repurchase price shall be payable only in the form of cash
(including a check drafted on immediately available funds) or cancellation of
purchase money indebtedness of the Grantee for the Shares. If the Company can
not purchase all such Shares because it is unable to meet the financial tests
set forth in the Nevada corporation law, the Company shall have the right to
purchase as many Shares as it is permitted to purchase under such law. Any
Shares not

- 2 -

--------------------------------------------------------------------------------

purchased by the Company hereunder shall no longer be subject to the provisions
of this Section 5.

          (d)      Right of First Refusal. In the event Grantee desires to
transfer any Shares during his or her lifetime, Grantee shall first offer to
sell such Shares to the Company. Grantee shall deliver to the Company written
notice of the intended sale, such notice to specify the number of Shares to be
sold, the proposed purchase price and terms of payment, and grant the Company an
option for a period of thirty days following receipt of such notice to purchase
the offered Shares upon the same terms and conditions. To exercise such option,
the Company shall give notice of that fact to Grantee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during
foregoing option period, Grantee shall be under no obligation to sell any of the
offered Shares to the Company, but may dispose of such Shares in any lawful
manner during a period of one hundred and eighty (180) days following the end of
such notice period, except that Grantee shall not sell any such Shares to any
other person at a lower price or upon more favorable terms than those offered to
the Company.

          (e)      Acceptance of Restrictions. Acceptance of the Shares shall
constitute the Grantee's agreement to such restrictions and the legending of his
or her certificates with respect thereto. Notwithstanding such restrictions,
however, so long as the Grantee is the holder of the Shares, or any portion
thereof, he or she shall be entitled to receive all dividends declared on and to
vote the Shares and to all other rights of a shareholder with respect thereto.

          (f)      Permitted Transfers. Notwithstanding any provisions in this
Section 5 to the contrary, the Grantee may transfer Shares subject to this
Agreement to his or her parents, spouse, children, or grandchildren, or a trust
for the benefit of the Grantee or any such transferee(s); provided, that such
permitted transferee(s) shall hold the Shares subject to all the provisions of
this Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 5(a) wherein the permitted transfer shall be deemed to be rescinded);
and provided further, that notwithstanding any other provisions in this
Agreement, a permitted transferee may not, in turn, make permitted transfers
without the written consent of the Grantee and the Company.

          (g)      Release of Restrictions on Shares. All restrictions under
this Section 5 shall terminate five (5) years following the date of this
Agreement, or when the Company's securities are publicly traded, whichever
occurs earlier.

          6.      Representations and Warranties of the Grantee. This Agreement
and the issuance and grant of the Shares hereunder is made by the Company in
reliance upon the express representations and warranties of the Grantee, which
by acceptance hereof the Grantee confirms that:

          (a)      the Shares granted to him or her pursuant to this Agreement
are being acquired by him or her for his or her own account, for investment
purposes, and not with a view to, or for sale in connection with, any
distribution of the Shares. It is understood that the Shares

- 3 -

--------------------------------------------------------------------------------

have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act which depends,
among other things, upon the bona fide nature of his or her representations as
expressed herein;

          (b)      the Shares must be held by him indefinitely unless they are
subsequently registered under the Securities Act and any applicable state
securities laws, or an exemption from such registration is available. The
Company is under no obligation to register the Shares or to make available any
such exemption;

          (c)      Grantee further represents that Grantee has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition and to obtain additional information reasonably
necessary to verify the accuracy of such information;

          (d)      unless and until the Shares represented by this Grant are
registered under the Securities Act, all certificates representing the Shares
and any certificates subsequently issued in substitution therefor and any
certificate for any securities issued pursuant to any stock split, share
reclassification, stock dividend or other similar capital event shall bear
legends in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN STOCK AWARD AGREEMENT DATED ____________ BETWEEN THE COMPANY AND THE
ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company's transfer agent; and

          (e)      Grantee understands that he or she will recognize income, for
federal and state income tax purposes, in an amount equal to the amount by which
the fair market value of the Shares, as of the date of Grant, exceeds the price
paid by Grantee. The acceptance of the Shares by Grantee shall constitute an
agreement by Grantee to report such income in accordance with then applicable
law. Withholding for federal or state income and employment tax purposes will be
made, if and as required by law, from Grantee's then current compensation, or,
if such current compensation is insufficient to satisfy withholding

- 4 -

--------------------------------------------------------------------------------

tax liability, the Company may require Grantee to make a cash payment to cover
such liability.

          7.      Stand-off Agreement. Grantee agrees that, in connection with
any registration of the Company's securities under the Securities Act, and upon
the request of the Company or any underwriter managing an underwritten offering
of the Company's securities, Grantee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering. This
Section 7 shall survive any termination of this Agreement.

          8.      Termination of Agreement. This Agreement shall terminate on
the occurrence of any one of the following events: (a) written agreement of all
parties to that effect; (b) a proposed dissolution or liquidation of the
Company, a merger or consolidation in which the Company is not the surviving
entity, or a sale of all or substantially all of the assets of the Company; (c)
the closing of any public offering of common stock of the Company pursuant to an
effective registration statement under the Securities Act; or (d) dissolution,
bankruptcy, or insolvency of the Company.

          9.      Agreement Subject to Plan; Applicable Law. This Grant is made
pursuant to the Plan and shall be interpreted to comply therewith. A copy of
such Plan is available to Grantee, at no charge, at the principal office of the
Company. Any provision of this Agreement inconsistent with the Plan shall be
considered void and replaced with the applicable provision of the Plan. This
Grant shall be governed by the laws of the State of Nevada and subject to the
exclusive jurisdiction of the courts therein.

          10.      Miscellaneous.

          (a)      Notices. Any notice required to be given pursuant to this
Agreement or the Plan shall be in writing and shall be deemed to have been duly
delivered upon receipt or, in the case of notices by the Company, five (5) days
after deposit in the U.S. mail, postage prepaid, addressed to Grantee at the
last address provided by Grantee for use in the Company's records.

          (b)      Entire Agreement. This instrument constitutes the sole
agreement of the parties hereto with respect to the Shares. Any prior
agreements, promises or representations concerning the Shares not included or
reference herein shall be of no force or effect. This Agreement shall be binding
on, and shall inure to the benefit of, the Parties hereto and their respective
transferees, heirs, legal representatives, successors, and assigns.

          (c)      Enforcement. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Nevada and subject to the
exclusive jurisdiction of the courts located in State of Nevada. If Grantee
attempts to transfer any of the Shares subject to this Agreement, or any
interest in them in violation of the terms of this Agreement, the Company may
apply to any court for an injunctive order prohibiting such proposed
transaction, and the Company may institute and maintain proceedings against
Grantee to compel specific performance of this Agreement without the necessity
of proving the existence or extent of any damages to the Company. Any such
attempted transaction of shares in violation of this Agreement shall be null and
void.

- 5 -

--------------------------------------------------------------------------------

          (d)      Validity of Agreement. The provisions of this Agreement may
be waived, altered, amended, or repealed, in whole or in part, only on the
written consent of all parties hereto. It is intended that each Section of this
Agreement shall be viewed as separate and divisible, and in the event that any
Section shall be held to be invalid, the remaining Sections shall continue to be
in full force and effect.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

  COMPANY: VECTR SYSTEMS INC.,     a Nevada corporation                 By:  
__________________________________     Name:  ________________________________  
  Title:  _________________________________               OPTIONEE:       By:  
__________________________________               (signature)     Name: 
________________________________

(one of the following, as appropriate, shall be signed)

I certify that as of the date hereof I am   By his or her signature, the spouse
of Grantee unmarried   hereby agrees to be bound by the provisions of     the
foregoing STOCK AWARD AGREEMENT             Grantee   Spouse of Grantee

- 6 -

--------------------------------------------------------------------------------